DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on June 16, 2021 are entered into the file. Currently, claims 1, 4, 12, and 15 are amended, resulting in claims 1-22 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Amended claim 1 recites the limitation “wherein the part has the layered decorative finish with the logo, design, or emblem visible at the front of the part during the use of the vehicle” in lines 7-8. The instant specification does not describe this limitation in such a way as to reasonably convey to one skilled in the art that the inventor or the joint inventor had possession of the claimed invention at the time the application was filed. In the background section the instant specification states at paragraph [0009] that it is often desirable to provide a logo or design on the surface of a molded automotive part which is visible during the use of the vehicle. However, there is no indication in the instant specification that this feature is present in the instant invention, as well as in the prior art. Therefore, the amended limitation is not supported by the instant specification.
Claims 2-11 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.
Claim 12 was amended to include the same limitation as claim 1 in lines 7-9, and therefore is rejected under 112(a) for the same reason presented with respect to claim 1 above.
Claims 13-22 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 12, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, 6-10, 12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)1,2.
With respect to claims 1, 3-4, and 6-7, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (decorative layer) (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and possibly others, are stacked adjacent to the external first sheet 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (see e.g., FIG. 7). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (logo, design or emblem visible at the front of the part during use of the vehicle) (paragraph [0017]).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33).
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed above, the prepreg material 83 decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).

With respect to claim 8, Formella teaches all the limitations of claim 1 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. 
    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


With respect to claims 9-10, Formella teaches all the limitations of claim 1 above. Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (paragraph [0018]).

With respect to claims 12, 14-15, and 17-18, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (see e.g., FIG. 7).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). 
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed in claim above, the prepreg material 83 (decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be 

With respect to claim 19, Formella teaches all the limitations of claim 12 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. A similar effect will be seen with the woven fabric when the weave extends longitudinally and latitudinally.

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


	
With respect to claims 20-21, Formella teaches all the limitations of claim 12 above. Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (paragraph [0018]).
	

Claims 1-5, 7-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)3,4 in view of Beraud (US 2012/0015167)2.
With respect to claims 1-5 and 7, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally unidirectional, carbon fiber, prepreg material 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. The unidirectional carbon fiber prepreg material 57 (decorative layer) would form a design of parallel lines (see e.g., FIGs. 4-6). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (logo, design or emblem visible at the front of the part during use of the vehicle
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 59, 61, 63, and 65 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate). Additionally the prepreg material 57 (decorative layer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) (FIGs. 4-6).
Formella is silent as to the front surface of the decorative layer including a logo, design or emblem which is exposed at the front part and the first layer and the decorative layer defining the logo, design, or emblem.
Beraud teaches reinforcement materials adapted to the creation of composite parts, specifically a material containing a unidirectional layer (paragraph [0001]). Once the unidirectional layer is associated with the unidirectional layer(s) web(s), it is possible to change its openness factor and thus increase its permeability by creating holes or perforations (openings) (paragraph [0057]; FIG. 6). The presence of perforations (openings) makes it possible to increase the permeability of the stack and reach a satisfactory volume fiber ratio (VFR) even on thick parts (paragraph [0068]). The unidirectional layer comprises carbon fibers (paragraphs [0039], openings) form a design (FIGS. 6, 11-14; paragraphs [0034], [0036]).
Since both Formella and Beraud teach carbon fiber composite materials comprising unidirectional layers with the purpose of increasing permeability of the composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber layered composite of Formella to comprise perforations (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to increase the permeability of the stack to reach a satisfactory volume fiber ratio, even on thick parts. As noted above, the perforations in FIGS. 6 and 11-14 form a design. Openings in the top layer (either the woven sheet 53 (first layer) or the unidirectional first sheet 83 (decorative layer) plus the veil, depending on the embodiment) would necessarily show the underlying layer (either the third sheet 57 (decorative layer) or the additional sheet 87 (first layer), depending on the embodiment) (wherein the first layer and the decorative layer define the logo, design, or emblem).

With respect to claim 8, Formella teaches all the limitations of claim 1 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is 
    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


With respect to claims 9-10, Formella teaches all the limitations of claim 1 above. Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (paragraph [0018]).

With respect to claim 11, Formella teaches all the limitations of claim 1 above. Formella further teaches in a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). The veil or scrim sheet 55
Formella is silent as to the first layer having an opening extending from a front surface of the first layer to a rear surface of the first layer wherein a cross-section of the opening at the front surface of the first layer is sized and shaped to form the logo, design, or emblem which is exposed at the front of the part.
Beraud teaches reinforcement materials adapted to the creation of composite parts, specifically a material containing a unidirectional layer (paragraph [0001]). Once the unidirectional layer is associated with the unidirectional layer(s) web(s), it is possible to change its openness factor and thus increase its permeability by creating holes or perforations (openings) (paragraph [0057]; FIG. 6). The presence of perforations (openings) makes it possible to increase the permeability of the stack and reach a satisfactory volume fiber ratio (VFR) even on thick parts (paragraph [0068]). The unidirectional layer comprises carbon fibers (paragraphs [0039], [0043]). As can be seen in FIGS. 6 and 11-14, the perforations (openings) form a design (FIGS. 6, 11-14; paragraphs [0034], [0036]).
Since both Formella and Beraud teach carbon fiber composite materials comprising unidirectional layers with the purpose of increasing permeability of the composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber layered composite of Formella to comprise perforations (openings) in the woven sheet 53 (first layer), which forms the outside surface, in order to increase the permeability of the stack to reach a satisfactory volume fiber ratio, even on thick parts. As noted above, the perforations in FIGS. 6 and 11-14 form a design.

With respect to claims 12-16 and 18, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally unidirectional, carbon fiber, prepreg material 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. The unidirectional carbon fiber prepreg material 57 (decorative layer) would form a design of parallel lines (see e.g., FIGs. 4-6). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (logo, design or emblem visible at the front of the part during use of the vehicle) (paragraph [0017]).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 59, 61, 63, and 65
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate). Additionally the prepreg material 57 (decorative layer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) (FIGs. 4-6).
Formella is silent as to the front surface of the decorative layer including a logo, design or emblem which is exposed at the front part and the first layer and the decorative layer defining the logo, design, or emblem.
Beraud teaches reinforcement materials adapted to the creation of composite parts, specifically a material containing a unidirectional layer (paragraph [0001]). Once the unidirectional layer is associated with the unidirectional layer(s) web(s), it is possible to change its openness factor and thus increase its permeability by creating holes or perforations (openings) (paragraph [0057]; FIG. 6). The presence of perforations (openings) makes it possible to increase the permeability of the stack and reach a satisfactory volume fiber ratio (VFR) even on thick parts (paragraph [0068]). The unidirectional layer comprises carbon fibers (paragraphs [0039], [0043]). As can be seen in FIGS. 6 and 11-14, the perforations (openings) form a design (FIGS. 6, 11-14; paragraphs [0034], [0036]).
Since both Formella and Beraud teach carbon fiber composite materials comprising unidirectional layers with the purpose of increasing permeability of the composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber layered composite of Formella to comprise perforations (openings) in the outer most layer, be it the embodiment with the woven sheet 53 first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to increase the permeability of the stack to reach a satisfactory volume fiber ratio, even on thick parts. As noted above, the perforations in FIGS. 6 and 11-14 form a design. Openings in the top layer (either the woven sheet 53 (first layer) or the unidirectional first sheet 83 (decorative layer) plus the veil, depending on the embodiment) would necessarily show the underlying layer (either the third sheet 57 (decorative layer) or the additional sheet 87 (first layer), depending on the embodiment) (wherein the first layer and the decorative layer define the logo, design, or emblem).
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]).

With respect to claim 19, Formella teaches all the limitations of claim 12 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is 

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


	
With respect to claims 20-21, Formella teaches all the limitations of claim 12 above. Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (paragraph [0018]).

With respect to claims 22, Formella teaches all the limitations of claim 12 above. Formella further teaches in a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). The veil or scrim sheet 55
Formella is silent as to the first layer having an opening extending from a front surface of the first layer to a rear surface of the first layer wherein a cross-section of the opening at the front surface of the first layer is sized and shaped to form the logo, design, or emblem which is exposed at the front of the part.
Beraud teaches reinforcement materials adapted to the creation of composite parts, specifically a material containing a unidirectional layer (paragraph [0001]). Once the unidirectional layer is associated with the unidirectional layer(s) web(s), it is possible to change its openness factor and thus increase its permeability by creating holes or perforations (openings) (paragraph [0057]; FIG. 6). The presence of perforations (openings) makes it possible to increase the permeability of the stack and reach a satisfactory volume fiber ratio (VFR) even on thick parts (paragraph [0068]). The unidirectional layer comprises carbon fibers (paragraphs [0039], [0043]). As can be seen in FIGS. 6 and 11-14, the perforations (openings) form a design (FIGS. 6, 11-14; paragraphs [0034], [0036]).
Since both Formella and Beraud teach carbon fiber composite materials comprising unidirectional layers with the purpose of increasing permeability of the composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber layered composite of Formella to comprise perforations (openings) in the woven sheet 53 (first layer), which forms the outside surface, in order to increase the permeability of the stack to reach a satisfactory volume fiber ratio, even on thick parts. As noted above, the perforations in FIGS. 6 and 11-14 form a design.

Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the drawings and the specification in the response received on June 16, 2021.

Response – Claim Rejections 35 USC §112
The rejections of claims 4 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed June 16, 2021.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive.
On page 7 of the response Applicant submits that in the first embodiment of Formella and exterior first sheet 53 is woven and in the second embodiment of Formella an exterior first sheet is unidirectional but is coated with opaque and pigmented paint to match the body color of a vehicle to which it is attached (paragraph [0019]).
With respect to the first embodiment in FIGs. 4-6 where the woven sheet is the exterior layer, in light of the amendments to the claims a new rejection of Formella (US 2005/0255311) in view of Beraud (US 2012/0015167) has been applied above, where the woven sheet is modified to include perforations (openings) in the outer most layer in order to increase the 53 (first layer) or the unidirectional first sheet 83 (decorative layer) plus the veil, depending on the embodiment) would necessarily show the underlying layer (either the third sheet 57 (decorative layer) or the additional sheet 87 (first layer), depending on the embodiment) (wherein the first layer and the decorative layer define the logo, design, or emblem). It is noted that the unidirectional fabric has a design of parallel lines, as seen in FIGs. 4-6. In this way the front surface of the decorative layer includes a logo, design or emblem which is exposed at the front of the part wherein the part has the layered decorative finish with the logo, design, or emblem visible at the front of the part during the use of the vehicle, even though the unidirectional decorative layer is not the outermost layer.
With respect to the second embodiment in FIG. 7, paragraph [0019] states that the outer surface of first sheet 83 is preferably coated with an opaque and pigmented paint, such as to match the body color of the vehicle, but does not require application of the paint. Formella also discloses embodiments where pigmented paint is not used, only a clear coat (paragraph [0018]). The ordinary artisan would recognize that the coating with an opaque and pigmented paint is not a required feature of Formella, and therefore need not be present. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Cited in IDS
        4 Previously presented